PER CURIAM.
Arkansas inmate Anthony Nelson appeals from the district court’s1 preservice dismissal without prejudice of his 42 U.S.C. § 1983 action. We deny his motion for service of summons. Having reviewed the record de novo, we conclude Nelson both failed to show he exhausted his administrative remedies and failed to allege a constitutional injury. See 42 U.S.C. § 1997e(a); McAlphin v. Morgan, 216 F.3d 680, 682 (8th Cir.2000) (per curiam); Cooper v. Schriro, 189 F.3d 781, 783-85 (8th Cir.1999) (per curiam).
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas.